Title: To James Madison from Ebenezer Stevens, 4 February 1802 (Abstract)
From: Stevens, Ebenezer
To: Madison, James


4 February 1802, New York. Acknowledges JM’s 29 Jan. letter [not found] “relative to the delay of Mr. Kingston’s Ship, the Peace & Plenty, and of your disposition to Accommodate him, in advancing a part of the freight that will be due on her arrival at Tunis.” In compliance with JM’s instructions, has made a draft on purveyor for $5,775, “being the one half of Amount of freight & primage, in said Ship’s Cargo,” as shown in the enclosed statement. Adds that Kingston has “transmitted me the policy of Insurance on the freight with his assignment thereon, to the UStates,” amounting to $9,822.
 

   RC and enclosure (DNA: RG 59, ML). RC 1 p. Enclosure (1 p.), dated 4 Feb., is a “Statement of Freight and primage on Ship Peace & Plenty, from New York to Tunis,” totaling $11,550, with Stevens’s note that he gave his draft for half the amount to Kingston.

